Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adenike Adebiyi 25 June 2021.

The application has been amended as follows:  
Claim 1 line 31 is now:  --a half-latch detecting switch that [[can]] detects the half-latch position of the latch; and--

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 1 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
Long et al. (US 6,435,600) shows: A vehicle door latch device comprising: 

a ratchet (262; Long et al.)which is pivotally mounted to the base member and prevents the latch from turning in an opening direction by engaging with the latch at the full-latch position and at the half-latch position; 
a moving member(702; Long et al.) which is movable moves the ratchet from the full-latch position where the ratchet is engaged with the latch to a releasing direction where the latch is disengaged by moving from a standby position to the releasing direction, and the moving member is brought into abutment with a stopper portion provided on the base and stops when rotates rotated to the utmost in the releasing direction; 
an electrical drive source (124, 126; Long et al.) for driving the moving member in the releasing direction; 
a full-latch detecting switch (282; Long et al.) which is activated while the latch rotates from the full-latch position to the half-latch position (Fig. 22, c.10,l.11-21 ; Long et al.); and 
a ratchet detection switch (280; Long et al.)that detects that the ratchet has turned to a release position where the ratchet disengages from the latch in the full latch position, (394; Long et al.)before the moving member comes into abutment with the stopper portion for release and stops, based on the movement of the moving member in 
a control unit (52; Long et al.) for controlling operation of the electrical drive source, 
wherein the control unit controls the electrical drive source(c.10, l.46-56; Long et al.) for driving the moving member in a release direction based on a door opening operation of an operation switch, and wherein the control unit controls to stop a power supply to the electrical drive source, when the latch is rotated from the full-latch position to the open position and the full-latch detecting switch is activated while the ratchet detection switch detects the movement of the ratchet to the release position and the moving member is brought into abutment with the stopper portion and is stopped.
 
Long fails to show: a moving member having an open lever, a sector gear driven by an electrical drive source and rotated from a neutral position to a releasing direction or to a close direction, and a sector gear detection switch, wherein the open lever urges the ratchet toward the full-latch position forced by a spring: wherein the sector gear rotates the open lever from the neutral position to the releasing direction with forward rotation of the electrical drive source and returns to the neutral position with reverse rotation of the electrical drive source, and wherein the sector gear detection switch detects the neutral position of the sector gear and outputs a neutral detection signal, wherein the half-latch detecting switch is activated when the latch rotates in the open position direction from the full latch position to a position slightly beyond the half-latch position, and wherein the control unit controls the electrical drive source to rotate 

While all the individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact configuration as currently claimed without the benefit of require improper hindsight therefore the reference combination does not teach or fairly suggest the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675